Citation Nr: 0526869	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to December 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington that denied 
reopening of the appellant's claim seeking service connection 
for PTSD.  The veteran testified at a videoconference hearing 
before the undersigned in October 2003; a transcript of the 
hearing is of record.  In June 2004, the Board reopened the 
claim, and remanded it to the RO for development, and to 
ensure compliance with the Veteran's Claims Assistance Act 
(VCAA).     


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.  

2.  It is not shown that the veteran was exposed to a non-
combat stressor event in service; when PTSD has been 
diagnosed, the diagnosis was based on unverified non-combat 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A July 2004 letter 
informed him of the evidence necessary to substantiate a 
claim of service connection for PTSD.    It also explained 
that VA was responsible for obtaining relevant records held 
by any federal agency including military and VA records and 
that VA would make reasonable efforts to obtain private 
treatment records, but it was ultimately the veteran's 
responsibility to obtain private records.  The June 2005 
supplemental statement of the case (SSOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why service connection for PTSD was denied.  

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claim, the July 2004 
letter also specifically asked him to submit any evidence in 
his possession that pertained to his claim.  While VCAA 
notice was not provided prior to the rating decision on 
appeal, the veteran has had sufficient opportunity to respond 
after complete notice was given and the claim was 
readjudicated after complete notice was given.  He is not 
prejudiced by any notice timing deficiency because any such 
deficiency early in the process was cured by his having a 
full opportunity to participate in the adjudication/appeals 
process after notice was given.  No further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the duty to assist, VA has obtained pertinent VA 
and private treatment records.  Pursuant to the Board's June 
2004 remand, the RO asked the veteran to submit specific 
details of his alleged stressors suffered in service so the 
RO could attempt to verify such stressors.  However, in a 
statement received in October 2004, he refused to provide any 
further requested information, indicating that he did not 
want to discuss the matter further.  Consequently, while the 
evidence does suggest an avenue of investigation that has not 
been entirely exhausted, given the veteran's express refusal 
to cooperate with further stressor verification efforts and 
that the duty to assist is not a one way street (See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the Board finds that VA 
has met its assistance obligations.  [Notably, the veteran's 
October 2004 statement also identified potential sources for 
records of postservice psychiatric treatment.  Given his 
refusal to cooperate in the threshold matter of stressor 
verification, postservice treatments would have no probative 
value in the matter at hand.  The record already shows a 
diagnosis of PTSD based on unverified stressor events, and 
further information in that regard would be cumulative 
evidence.  VA is under no duty to assist the veteran in 
obtaining records that are merely cumulative.]   No further 
assistance to the veteran is required.  He is not prejudiced 
by the Board's proceeding with appellate review.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service records show that the veteran served as a military 
policeman with service in Vietnam.  There is no indication 
that he served in combat.  Service medical records do not 
reveal any specific exposure to a stressor event, or a 
diagnosis of a chronic psychiatric disorder.  The veteran was 
evaluated for a depressive mood (he was having problems 
getting up in the morning, polishing already polished floors, 
etc. while awaiting orders in August 1972).  This was found 
to be appropriate for the circumstances, and he was given 
supportive counseling.  No further psychiatric complaints or 
findings were noted in service.  Separation examination in 
December 1973 showed normal psychiatric functioning.  
In a May 2000 letter, R.M., BA, a "readjustment counseling 
therapist" noted that the veteran was receiving individual 
and group therapy at a Seattle Vet Center.  BA stated that 
the veteran clearly met the diagnostic criteria for PTSD as 
defined in DSM-IV.  The therapist reported that the veteran 
was in numerous firefights and rocket attacks daily and 
witnessed the death of many of his close friends and fellow 
soldiers as well as civilian and enemy forces.  He continued 
"to experience severe combat related nightmares along with 
guilt and social withdrawal".  

In a June 2000 statement, the veteran gave a general 
description of stressor events in service including exposure 
to incoming fire, seeing the aftermath of the death by 
mutilation of a South Vietnamese soldier with whom he shared 
guard duty and seeing an American soldier who was shot after 
opening fire on Vietnamese civilians.

On private psychiatric examination in July 2000, the 
diagnosis was PTSD due to war experience in Vietnam with 
major depressive features and alcohol dependence.  The 
veteran reported that he was still bothered by whistling 
sounds as they reminded him of the sound that rockets would 
make just before impact.  Soon after Vietnam he would 
physically take cover if he heard that sort of sound.  Since 
then he startled easily and was always hypervigilant.  The 
smell of diesel fuel triggered memories of Vietnam.  He had 
extremely poor sleep and generally avoided people.  

At his October 2003 Board videoconference hearing, the 
veteran testified that he had difficulty adjusting to 
civilian life after leaving Vietnam.  He didn't sleep well 
and was easily agitated.  He then went on to describe the 
events that he had earlier described in his June 2000 
statement.  The veteran was advised that further development 
appeared warranted in his case, but in order for development 
to proceed, he would need to produce a detailed stressor 
statement when one was requested from him.  In response to 
the RO's July 2004 request for him to provide detailed 
stressor information, the veteran stated: "I don't want to 
talk about it anymore.  I've submitted information on several 
occasions on Forms 21-4138 and the VA always throws it out."


III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

A diagnosis of PTSD was clearly presented in the report of 
the July 2000 private psychiatric evaluation and in the May 
2000 letter by the veteran's therapist.   However, that in 
itself is insufficient to establish service connection for 
PTSD.  What is also needed is credible evidence that a 
stressor event in service actually occurred.  See 38 C.F.R. 
§ 3.304(f).  While the veteran's representative argues that 
the veteran did serve in combat, and is thus entitled to 
provide lay testimony consistent with combat experience, the 
record reflects only that he served as a military policeman, 
and provides no corroboration as to any combat exposure (much 
less the extensive combat exposure the veteran reported to 
treatment providers).  Without a showing of combat service or 
that his alleged stressors are combat related, there must be 
corroborative supporting evidence that the alleged stressor 
event in service actually occurred.  See Cohen, supra.  

The veteran has not submitted any evidence that might 
corroborate his alleged stressors and the record does not 
otherwise contain such corroborative evidence.  As mentioned 
above, the RO fulfilled it's initial duty to assist the 
veteran by requesting that he provide detailed information 
concerning his alleged stressors in order that an attempt at 
verification could be made.  However, he refused to comply 
with this request, indicating that he did not want to discuss 
the matter any further.  Without the veteran's cooperation, 
stressor verification could proceed no further.  See Wood v. 
Derwinski, supra.

In short, there is no confirmation that the veteran was 
exposed to the stressor events he alleges occurred in 
service.  The diagnosis of PTSD that has been made is based 
on stressors that are not verified.  The preponderance of the 
evidence is against a finding that the veteran has PTSD based 
on a verified stressor event in service.  Hence the criteria 
for establishing service connection for PTSD are not met, and 
the claim must be denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


